Exhibit 10.2 AMENDMENT This Amendment dated as of September 11, 2014 (the “ Amendment ”), amends that certain Securities Purchase Agreement, dated as of February22, 2011, as amended to date (as amended, the “ Purchase Agreement ”), between PLC Systems Inc., a Yukon Territory corporation (the “ Company ”) and the purchasers named therein (the “ Purchasers ”). WHEREAS, the undersigned Purchasers hold at least a majority in interest of the outstanding Securities (as defined in the Purchase Agreement) sold under the Purchase Agreement and by their execution of this Amendment, are authorized pursuant to the terms of the Purchase Agreement to enter into this Amendment and to amend certain terms under the Purchase Agreement; and WHEREAS, the Company and the Purchasers wish to amend the Purchase Agreement in order to delete all rights of the Purchasers under Section 4.18 (Piggyback Registration Rights) of the Purchase Agreement. NOW, THEREFORE,IN CONSIDERATION of the mutual covenants contained in this Agreement, and for good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the Company and the Purchasers agree to the following modifications to the Purchase Agreement as follows: 1.
